Case 1:21-cv-00296-CMH-JFA Document 26-2 Filed 05/12/21 Page 1 of 7 PageID# 394




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 COALITION FOR TJ,                                     No. 1:21-cv-00296-CMH-JFA

                                          Plaintiff,

                         v.

 FAIRFAX COUNTY SCHOOL BOARD;
 and DR. SCOTT BRABRAND, in his official
 capacity as Superintendent of the Fairfax
 County School Board,

                                      Defendants.


                              DECLARATION OF ASRA Q. NOMANI


        I, Asra Q. Nomani, declare as follows:

        1.      The facts set forth in this declaration are based on my knowledge and, if called as

 a witness, I can competently testify to their truth under oath. As to those matters that reflect a

 matter of opinion, they reflect my personal opinion and judgment upon the matter.

        2.      I am an Asian-American resident of Fairfax County, Virginia.
        3.      I am the parent of a student at Thomas Jefferson High School for Science and

 Technology (TJ) in Alexandria, Virginia.

        4.      I am an investigative journalist, former Wall Street Journal reporter, and current

 Vice-President for Strategy and Investigations at Parents Defending Education.

        5.      In August 2020, I co-founded the Coalition for TJ with Glenn Miller in response

 to threats from the Fairfax County School Board and Virginia Secretary of Education Atif Qarni
Case 1:21-cv-00296-CMH-JFA Document 26-2 Filed 05/12/21 Page 2 of 7 PageID# 395




 that changes would be made to the TJ admissions process that I believed would discriminate

 against Asian-American applicants.

        6.      The Coalition for TJ is a membership organization.

        7.      The Coalition supports increasing diversity through merit-based admissions to TJ.

        8.      The Coalition has three tiers of membership: a leadership team, a core team, and

 general members.

        9.      The leadership team is comprised of 10 members and meets weekly to discuss

 strategy and Coalition business.

        10.     I am a member of the leadership team.

        11.     The leadership team was chosen through self-nominations, and nominees were

 then chosen by consensus.

        12.     The core team is comprised of 27 members who join the weekly leadership

 meeting and contribute to the operational activities of the organization.

        13.     The general membership tier currently has 298 members.

        14.     The Coalition also has approximately 5,000 supporters, who are not traditional

 members but who sign petitions, attend virtual or in-person rallies, or otherwise contribute to the

 Coalition’s mission.

        15.     The Coalition has eight committees, which are led by parent leaders.

        16.     The committees are: Fundraising, Accounting/Finances, Membership, Media and

 Communications, Advocacy, Legal, Operational Management, and Data.


                                                  2
Case 1:21-cv-00296-CMH-JFA Document 26-2 Filed 05/12/21 Page 3 of 7 PageID# 396




        17.     To become a member, interested individuals must fill out a membership

 application form on the “Contact Us” tab of the Coalition for TJ website at

 www.coalitionfortj.net.

        18.     The website form asks for the individual’s name, email address, and where they

 heard about the Coalition for TJ. It also asks the individual to share his or her personal story

 about “why the issue of advocating for diversity and excellence is important to you” and what

 programs he or she is interested in working with.

        19.     Application forms are then vetted by the Coalition to ensure the applicant shares

 the same interest in fighting the discriminatory TJ admissions policy changes.

        20.     Coalition members communicate through Telegram, which is a mobile social

 networking application that enables group messaging and communications.

        21.     The Coalition maintains a Telegram group open to all members, where members,

 committees, the core team, and the leadership team communicate with each other.

        22.     The Coalition maintains a Telegram group for core team members.

        23.     The Coalition maintains Telegram groups only for committee members.

        24.     Coalition members can, and frequently do, raise concerns and ideas with

 leadership via the Telegram group.

        25.     A few Coalition members have resigned their membership when they felt their

 views no longer aligned with the mission of the Coalition.

        26.     The Coalition does not have bylaws.




                                                   3
Case 1:21-cv-00296-CMH-JFA Document 26-2 Filed 05/12/21 Page 4 of 7 PageID# 397




        27.      Coalition members do not pay dues, and the Coalition is not a fundraising

 organization.

        28.      On or about November 30, 2020, the Coalition became a Fiscally Sponsored

 Program (FSP) of United Charitable, a nonprofit organization that assists other nonprofit

 organizations with administration and compliance requirements.

         29.     United Charitable’s policies do not permit FSPs to engage in litigation.

        30.      To comply with United Charitable’s policies, the Coalition separated itself from

 United Charitable, creating the Coalition for Truth and Justice to participate as a FSP of United

 Charitable.

        31.      The Coalition for Truth and Justice is a parallel organization to the Coalition for

 TJ, but has a broader scope encompassing more than just TJ. Specifically, the mission of the

 Coalition for Truth and Justice is “to conduct original research, journalism, and advocacy about

 significant public issues relegated to education, contribute to sound public policy decisions and

 protect gifted and STEM education and the legal defense of the rights of students.”

        32.      Those wishing to financially contribute are encouraged by the Coalition’s website

 to make a tax-deductible donation to the Coalition for Truth and Justice, which it describes as a

 program of 501(c)(3) United Charitable.

        33.      The Coalition was formed in opposition to a specific problem: the discriminatory

 changes to the admissions process at TJ.

        34.      I am not aware of any Coalition member who supports the discriminatory changes

 to the admissions process at TJ.



                                                   4
Case 1:21-cv-00296-CMH-JFA Document 26-2 Filed 05/12/21 Page 5 of 7 PageID# 398




          35.   I do not believe anyone would join the Coalition for TJ unless they opposed the

 admissions changes.

          36.   A different group—the TJ Alumni Action Group—exists to support the changes

 to the TJ admissions process.

          37.   The TJ Alumni Action Group has opposed the Coalition’s work at every turn.

          38.   On August 14, 2020, the president of the TJ Alumni Action Group, Makya Renee

 Little, and Mareta Corporation, a graphic design company owned by Ms. Little, purchased the

 URLs www.coalitionfortj.org, www.coalitionfortj.com, www.coalition4tj.org, and

 coalition4tj.com and had the websites hyperlinked to her organization website, www.tjaag.org,

 which featured a donate button that misled some donors into contributing funds to the TJ Alumni

 Action Group instead of the Coalition for TJ.

          39.   The TJ Alumni Action Group has received public support from Board Chair

 Ricardy Anderson and Board Member Karen Keys-Gamara.

          40.   Members of the TJ Alumni Action Group have published op-eds and other media

 pieces supporting the TJ admissions changes.

          41.   I do not believe it is likely that an individual who supports the TJ admissions

 policy changes would mistakenly join the Coalition for TJ instead of the TJ Alumni Action

 Group.

          42.   Coalition members, including myself, express their views through attending

 virtual and in-person rallies, providing public comments at school board meetings, work

 sessions, and town hall meetings, writing op-eds, and engaging on social media.



                                                  5
Case 1:21-cv-00296-CMH-JFA Document 26-2 Filed 05/12/21 Page 6 of 7 PageID# 399




         43.     The Coalition was formed in the midst of the COVID-19 pandemic and was

 obligated to hold many of its activities and member engagement virtually for reasons of safety

 and compliance with local regulations.

         44.     Virtual Coalition events included: an Oct. 4, 2020, rally to save TJ with about 200

 people attending; a Nov. 30, 2020, webinar, “The Importance of Thomas Jefferson High School

 for Science and Technology as a Catalyst for Growth in Northern Virginia,” organized with the

 Thomas Jefferson Institute for Public Policy with 235 participants; and regular online

 educational seminars with local parents and community members.

         45.     In-person Coalition events included: a Sept. 20, 2020, protest against the planned

 changes to TJ’s admissions policy, with about 200 students, parents, and community members

 outside the school in Alexandria, Va.; a Sept. 24, 2020, protest and “TJ Citizens Town Hall” at

 FCPS headquarters in Falls Church, Va., with about 100 students, parents, and community

 members; and an Oct. 18, 2020, “Memorial Service” and “Vigil” for TJ outside the school in

 Alexandria, Va., with about 100 students, parents, and community members attention to express

 their love for TJ.

         46.     The Coalition chose to bring this lawsuit because its members believed that the

 changes to the TJ admissions process violated the Equal Protection rights of Asian-American

 students.

         47.     The decision to file the lawsuit was made by the leadership team and core team

 through unanimous consent.




                                                  6
Case 1:21-cv-00296-CMH-JFA Document 26-2 Filed 05/12/21 Page 7 of 7 PageID# 400




                                                  ***
       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

                              Great Falls
 12th day of May, 2021, at ___________________, Virginia.




                                                             __________________________
                                                             Asra Q. Nomani
